Citation Nr: 0533675	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to retroactive payment of VA improved pension 
benefits for the period between March 1, 2000, and April 30, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel







INTRODUCTION

The veteran had active service from November 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
that the veteran's improved pension benefits could not be 
reinstated for the period from March 1, 2000, through April 
30, 2001.  In March 2004, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).  The appeal was remanded in March 2004 and August 
2004.  


FINDINGS OF FACT

1.  An Eligibility Verification Report (EVR) providing the 
income received by the veteran during the calendar year 1999 
was not received at the VA until April 2001.  

2.  The veteran's pension benefits were suspended, due to 
failure to provide an EVR, beginning March 1, 2000, and a 
claim was not thereafter received until April 2001.  


CONCLUSION OF LAW

Entitlement to retroactive payment of VA improved pension 
benefits for the period between March 1, 2000, and April 30, 
2001, is not established.  38 U.S.C.A. § 1506 (West 2002); 
38 C.F.R. §§ 3.31, 3.277, 3.661 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's improved pension benefits were terminated for 
the period from March 1, 2000, through April 30, 2001, due to 
his failure to provide an EVR.  Pension is an income-based 
program, and the veteran must provide evidence of income 
and/or net worth when VA deems it necessary.  See 38 U.S.C.A. 
§§ 1506, 1521, 1522 (West 2002).  To this end, a VA pension 
recipient must, as a condition of receipt or continued 
receipt of benefits, furnish the VA an EVR upon request.  
38 C.F.R. § 3.277(c)(3).  If VA requests that a beneficiary 
submit an EVR, but he or she fails to do so within 60 days of 
the date of the VA request, the Secretary shall suspend the 
award or disallow the claim.  38 C.F.R. § 3.277(d).  

The veteran was awarded improved pension benefits effective 
in January 1985.  During the succeeding years, he submitted 
annual EVRs, in which he verified the income he had received 
during the previous 12-month reporting period, and estimated 
the income he would receive during the next year, which had 
just begun.  Based on this annual EVR, his payments were 
adjusted to reflect his actual income during the preceding 
year, when it differed (usually only slightly) from the 
income he had previously estimated.   

In April 1999, an EVR was received, which verified the income 
he had received during 1998, and estimated the income he 
would receive in 1999.  Pursuant to his EVR, his award was 
amended in June 1999, and he received pension benefits 
throughout 1999.  

However, an EVR for 1999 (i.e., verifying 1999 income and 
estimating 2000 income) was not associated with the veteran's 
claims file within 60 days of the end of the year, and, 
accordingly, payment of pension benefits was suspended, 
beginning March 1, 2000.  See 38 C.F.R. § 3.277.  He did not 
receive any pension benefits during the remainder of 2000.  

Subsequently, in December 2000, he was sent a letter from the 
VA Debt Management Center (DMC) informing him that he owed VA 
$3,891, because he had been paid more than he was entitled to 
receive.  He was informed that he should have recently 
received a letter from Compensation and Pension informing him 
of the change.  

In April 2001, an EVR for 1999, dated March 30, 2001, was 
received.  Several days later, an amended (due to an 
inadvertent omission by his representative) EVR for 1999 was 
received, along with an EVR for 2000.  

Based on this, in August 2001, the RO awarded the veteran 
pension benefits effective May 1, 2001.  This award also 
retroactively awarded the veteran pension benefits for the 
period from January 1, 1999, through December 1, 1999.  
Subsequently, in July 2002, the award was adjusted to reflect 
retroactive entitlement through February 2000, when he had 
last received payment prior to suspension of benefits.  

A running award of improved pension will be discontinued 
effective the first day of the 12-month "annualization 
period" (in this case, calendar year) for which income and 
net worth were to be reported.  38 C.F.R. § 3.661(b)(2)(i).  
In this case, that date was January 1, 1999, since the 
veteran did not file an EVR verifying the income he had 
received in 1999 until 2001.  Thus, his payments were 
terminated effective January 1, 1999, which resulted in an 
overpayment, because he had received monthly pension benefits 
from January 1999 through February 2000.  

EVRs for 1999 and 2000 were received in April 2001.  Payment 
of improved pension may be resumed, if otherwise in order, 
from the date of last payment if  evidence of entitlement is 
received within the year following the year for which income 
and net worth were to be reported; otherwise pension may not 
be paid for any period prior to receipt of a new claim.  
38 C.F.R. § 3.661(b)(2)(iii).  

In other words, since benefits were terminated in 1999, 
because no EVR showing income for 1999 was received during 
2000, pension benefits could not be reinstated prior to the 
receipt of a new claim.  

If, however, the termination of benefits resulted in the 
creation of an overpayment, and an EVR for that period is 
received at any time, the veteran will be retroactively 
awarded pension benefits, to the extent that the retroactive 
award will reduce or eliminate an overpayment.  See 38 C.F.R. 
§ 3.661(b)(2)(ii).  This means that if entitlement is 
subsequently shown, the veteran does not have to pay back the 
money he already received.  

However, this does not affect the fact that for resumption of 
benefits, a new claim must be filed.  In this case, after 
several false starts, the RO applied EVRs received in April 
2001 to eliminate the overpayment resulting from the payment 
of pension from January 1999 through February 2000.  (The 
RO's realization that he was entitled to pension through 
February 2000-the last payment he received before 
termination-resulted in the check he said he received in 
August 2002 for $219.)  

The RO accepted the EVRs received in April 2001 as a new 
claim and accordingly commenced payment of benefits effective 
May 1, 2001.  38 C.F.R. § 3.31.  As discussed above, the 
facts of this case do not permit entitlement prior to the 
receipt of this new claim, once benefits had been terminated 
due to failure to timely file an EVR.  

The veteran contends that he did mail the 1999 EVR to the VA 
on time.  He feels it could have been lost in the mail (he 
lives in a foreign country, Mexico, for part of the year), or 
VA could have lost it.  However, even if he mailed it, it 
must be received at the VA, and there is no evidence of its 
having been received.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Thus, there is a rebuttable presumption 
that VA properly discharged its official duties by properly 
handling the veteran's claims.  A claimant's statement alone 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  Id.  

The veteran also contends that he was never informed that VA 
had not received his EVR until it was too late to send 
another.  The evidence of record indicates that he was sent a 
letter on about November 18, 2000, informing him of the fact 
that his benefits had been stopped due to failure to return 
an EVR, and there is medical evidence showing he had not 
returned to Mexico by November 29, 2000, as he was treated 
that date at the VA facility in Mountain Home.  (The actual 
letter is not of record, but the RO has provided evidence of 
the ordinary course followed in the circumstances identified 
on a November 18, 2000, award action and computer print-out 
contained in the file.  See, e.g., Mindenhall, supra.)

In any event, of greater importance is the fact that he had 
not received any pension payments since February 2000.  This 
de facto notification, while it would not have informed him 
of the reason, certainly placed him on notice that there was 
a problem with his benefits, which he needed to address.  
Medical records show he was treated from July to November 
2000 at Mountain Home, and, thus, he would not have had to 
communicate from Mexico.  

Further, according to the RO's April 2005 report of the usual 
procedure in such cases, the VA facility which actually 
disburses the benefits sends due process letters to payees 
when payments are suspended.  It is not necessary to obtain 
verification of any such letter, however, because, as 
discussed above, the Board finds that the fact that his 
benefits were terminated was sufficient to place him on 
notice that, at a minimum, he needed to contact VA.  

The evidence establishes that the VA did not receive the 
veteran's EVR verifying his income for 1999 until April 2001, 
and, therefore, for the reasons discussed above, retroactive 
payment of VA improved pension benefits for the period 
between March 1, 2000, and April 30, 2001 cannot be granted.  
The Board, while sympathetic to the veteran's arguments, is 
unable to provide a legal remedy.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The VCAA notice requirements 
have been satisfied by virtue of a letter sent to the 
claimant in April 2004, which informed him of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  This letter also told the veteran (in 
bold-faced type) to send VA any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, by virtue of several other letters from 
the RO, the veteran was provided with specific information as 
to why his appeal was being denied.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial decision was based on the law, not the facts.  The 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  The question of the notification 
provided to the veteran in connection with the termination of 
benefits is discussed in the body of the decision, above.  
Moreover, the claimant has received VCAA content complying 
notice and proper subsequent VA process, as discussed above.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  All relevant, available evidence has been 
obtained, and there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim, i.e., provide evidence that he submitted an EVR 
for 1999 during 2000.  Thus, there has been adequate 
notification and development under the relevant law.  See 
Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 38 
U.S.C.A. § 5103A(a)(2) (West 2002).  


ORDER

Retroactive payment of VA improved pension benefits for the 
period between March 1, 2000, and April 30, 2001, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


